DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/27/2021 have been fully considered but they are not persuasive.
The Examiner notes all the Applicant’s arguments are directed towards the allegation that neither the Lane nor Hinkle references are analogous art, and said arguments are based entirely on a very narrow view of the scope of the prior art and the motivations provided upon by the Examiner (which will be elaborated on below), rather than the basic structure and function of the prior art louvers.  
In response to Applicant's argument that the Lane reference is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the Applicant alleges that because the louvers of Lane function to “allow ventilation while obstructing wind-blown rain/snow/debris from potentially penetrating through the louver” rather than “allowing outflow of water while inhibiting the ingress of soil” the Lane reference is non-analagous art.  However this microscopic view of the prior art is far too narrow to be reasonable.  The louvers of the Lane reference perfectly perform the basic function of a louver – allowing outflow of something (e.g. water, air) while being angled to prevent .
In response to Applicant's argument that the Hinkle reference is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the Applicant alleges that because the louvers of Hinkle function to “permit ample ventilation while preventing access of wind-blown or sprayed water into the space protected by the louver” rather than “allowing outflow of water while inhibiting the ingress of soil” the Hinkle reference is non-analagous art.  However this microscopic view of the prior art is far too narrow to be reasonable.  The louvers of the Hinkle reference perfectly perform the basic function of a louver – allowing outflow of something (e.g. water, air) while being angled to prevent the inflow of something else (e.g. water, sunlight, solid matter etc) – which is the same basic function of the Applicant’s louver.  Therefore the Hinkle reference is analogous art since it is both from the same field of endeavor as the claimed invention (louver technology and functional applications) and solves the same problem as the claimed invention (allowing outflow of something and inhibiting inflow of something else).  As such, when in combination with England it satisfies the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 12-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over England (US 7207747) in view of Lane (US 1380980).
Regarding claims 1-7, 12-16 and 25, England discloses an improved liquid run-off disposal system comprising: a free-standing, self-supported infiltration chamber ('chamber', see Abstract) having first and second sidewalls (evident from Fig. 8), in cross-sectional view the first and second sidewalls each include an inner surface facing an inside of the chamber and outer surface facing an outside of the chamber ('inner surface' and 'outer surface' on the annotated Figures 2-6, 8) the first and second sidewalls each include a plurality of louvre-shaped apertures (81c formed by louvers 80c) provided integrally therein, wherein in cross-sectional view each louvre-shaped aperture includes an upper surface and a lower surface (Figure 14) which are angled upwards from the outer surface towards the inside of the chamber (evident from Figure 14, angled at 'A' degrees relative to horizontal).

Lane teaches louvers having the '1st substantially vertical angled section' as labelled on the drawing below; the '1st substantially vertical angled section' adjacent the 'outer surface' as labelled on the drawing below that result in a serpentine flow path through the louver; the '1st substantially vertical angled section' facing the '2nd substantially vertical angled section' as labelled on the drawing below; the '1st substantially vertical angled section' spaced from the 'outer surface' as labelled on the drawing below; the '2nd substantially vertical angled section' facing the '1st substantially vertical angled section' as labelled on the drawing below; see the ‘flow path’ of Lane shown on the figure below; see the distances 'X', 'Y' & 'Z', on the drawing of Lane below; the configuration of the sidewall of Lane, specifically the 'inner surface of the sidewall' and the '2nd substantially vertical angled section' as indicated; and an inwardly curved lip on Fig. 5 (upper edge above rivet 26).

    PNG
    media_image1.png
    336
    596
    media_image1.png
    Greyscale

At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the louvers of England by substituting the louver shape of Lane to provide slots/openings that are more difficult for sand to penetrate through, as Lane indicates the shape of his slots/openings an increased obstruction to wind-blown rain/snow/debris potentially penetrating 
Regarding claims 8, 17-20 and 22-24, England further discloses the features of claim 8 ('angled sections' on the annotated figure below face each other), claims 17 & 18 (the sidewall of the figure below is at an angle of 15°), 19 & 20 (see Fig. 8), 22-24 (see reinforcing ribs shown in Fig. 8).
Regarding claim 21, although England discloses the apertures being rectangular shaped rather than trapezoidal shaped, it would have been obvious to one of ordinary skill in the art to construct them with a trapezoidal shape since it has been held that a change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claims 1-4 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over England (US 7207747) in view of Hinkle (US 1972991).
Regarding claims 1-4, 9-11 and 25, England discloses an improved liquid run-off disposal system comprising: a free-standing, self-supported infiltration chamber ('chamber', see Abstract) having first and second sidewalls (evident from Fig. 8), in cross-sectional view the first and second sidewalls each include an inner surface facing an inside of the chamber and outer surface facing an outside of the chamber ('inner surface' and 'outer surface' in Figures 2-6, 8) the first and second sidewalls each include a plurality of louvre-shaped apertures (81c formed by louvers 80c) provided integrally therein, wherein in cross-sectional view each louvre-shaped aperture includes an upper surface and a lower surface (Figure 14) which are angled upwards from the outer surface towards the inside of the chamber (Figure 14, angled at 'A' degrees relative to horizontal).
England fails to disclose the feature of the one or more angled sections that are substantially vertical and result in a serpentine flow path though the louver.


    PNG
    media_image2.png
    358
    450
    media_image2.png
    Greyscale

At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the louvers of England by substituting the louver shape of Hinkle to provide a louver with slots/openings that are more difficult for sand to penetrate through, as Hinkle indicates the shape of his slots/openings produce a louver which is storm proof that will permit ample ventilation while preventing the access of wind-blown or sprayed water into the space protected by the louver (Lines 6-12) which would provide a similar enhancement with respect to the sand when applied to the louvers of England.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A ARMSTRONG whose telephone number is (571)270-1184.  The examiner can normally be reached on M-F ~10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 


KYLE ARMSTRONG, P.E.
Primary Examiner
Art Unit 3678



/KYLE ARMSTRONG/            Primary Examiner, Art Unit 3619